20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 1 of
                                        14




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

    In re:                                   §
                                             §    Chapter 11
    KrisJenn Ranch, LLC,                     §
                                             §
             Debtor                          §    Case No. 20-50805
                                             §
                                             §


    KrisJenn Ranch, LLC, KrisJenn Ranch,      §
    LLC–Series Uvalde Ranch, and KrisJenn     §
    Ranch, LLC–Series Pipeline ROW, as        §
    successors in interest to Black Duck      §
    Properties, LLC,                          §
                                              §   Adversary No. 20-05027
          Plaintiffs,                         §
                                              §
    v.                                        §
                                              §
    DMA Properties, Inc., Frank Daniel Moore, §
    and Longbranch Energy, LP,                §
                                              §
          Defendants.                         §


    DMA Properties, Inc., Frank Daniel Moore, §
    and Longbranch Energy, LP,                §
                                              §
           Counterplaintiffs,                 §
                                              §
    v.                                        §
                                              §
    KrisJenn Ranch, LLC, KrisJenn Ranch, §        Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn §
    Ranch, LLC–Series Pipeline ROW, Black §
    Duck Properties, LLC, Larry Wright,       §
                                              §
           Counterdefendants.                 §
                                              §
                                              §


                                             1
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 2 of
                                        14




                  DMA PROPERTIES’S MOTION FOR ATTORNEYS’ FEES
                        AND MOTION TO AMEND JUDGMENT
          On March 24, this Court entered declaratory judgment in favor of DMA Properties, Inc.

   (“Inc.”) and declared that DMA has a 50% ownership interest in note payments owed to DMA

   “under the terms of the Email Agreement and Harris SWD Agreement”). Judgment [#237] at 2.
   The Court then awarded DMA $175,143 in damages arising under those contracts, “plus

   attorney’s fees.” Id. DMA now moves for an award of attorneys’ fees in compliance with Local

   Bankruptcy Rule 7054. Additionally, DMA moves to amend the judgment to add Larry Wright as
   a liable party with respect to DMA’s claim for breach of the Harris SWD Agreement.

                      JURISDICTION, VENUE, AND BASIS FOR RELIEF
          This Court has jurisdiction over this matter under 28 U.S.C. § 1334(b). This is a core

   matter under 28 U.S.C. § 157(b)(2)B) & (C), and the Court has authority to enter a final order. To
   the extent this is not a core matter, DMA consents to entry of a final order under 28 U.S.C. § 157(c)

   Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.

          The bases for the relief requested herein are Federal Rule of Civil Procedure 54, made
   applicable through Federal Rule of Bankruptcy Procedure 7054, and Federal Rule of Civil

   Procedure 59, made applicable to this proceeding through Federal Rule of Bankruptcy

   Procedure 9023.

                                           BACKGROUND
          In early 2018, Defendant Larry Wright entered the Harris SWD Agreement “on behalf of
   himself and Black Duck Properties, LLC.” DX4 (Harris SWD Agreement). Under the agreement,

   Plaintiff DMA Properties, Inc. (“DMA”) was entitled to receive 50% of the Bigfoot Note

   payments. Id. Wright did not make all of the payments, and instead assigned the Bigfoot Note to
   KrisJenn in an attempt to keep all of the note payments for himself. DX8 (Assignment of Note)

   at 1; Mem. Op. [#236] at 9.

          In September 2019, Bigfoot filed an interpleader action in Panola County and began paying
   its note payments into the Panola County court registry. In the Panola County case, DMA filed a



                                                    2
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 3 of
                                        14




   summary-judgment motion, asserting a 50% interest in the Bigfoot note payments as a matter of
   law. DMA’s motion was set for a hearing on May 6, 2020. But, just before the Panola County court

   was scheduled to hear DMA’s motion for summary judgment on the Bigfoot note payments, the

   KrisJenn Ranch entities filed for bankruptcy on April 27, 2020.
          In the related adversary proceeding, DMA brought claims for breach of contract and

   declaratory relief, seeking a declaration that Wright, Black Duck, and KrisJenn (as assignee of the

   Bigfoot Note) were obligated to convey 50% of the note payments to DMA. See Wright & KrisJenn
   Pretrial Order [#216] at 30 (identifying triable issue of “[w]hether Wright, Black Duck, and/or

   KrisJenn breached the Harris SWD Agreement by failing to pay DMA 50% of the Bigfoot note

   payments”).
          DMA moved for partial summary judgment on its entitlement to 50% of the Bigfoot note

   payments, and this Court granted that motion—recognizing DMA’s right to 50% of the note

   payments. Order [#110]. But Wright and KrisJenn refused to agree to allow DMA to withdraw the
   funds from the Panola County court registry until after a full trial. DMA therefore brought all its

   claims—including breach of contract—related to the Bigfoot note payments to trial. See DMA’S

   Proposed Findings & Conclusions [#205] at 22–23; DMA’s Proposed Pretrial Order [#199] at 7–
   8. At trial, KrisJenn moved to reconsider the grant of partial summary judgment finding DMA has

   a property interest in 50% of the Bigfoot note payments. Mem Op. [#236] at 27-28.

          After an extended bench trial, this Court ruled in favor of DMA on its claim for breach of
   contract regarding the Bigfoot note payments, concluding “Black Duck breached the Harris SWD

   Agreement.” Mem Op. [#236] at 28. The Court then entered a final judgment declaring that

   “DMA has an ownership interest in 50% of the Bigfoot Note payments.” Judgment [#237] at 2. On
   that basis, the Court awarded damages of $175,143.60 to DMA under the Harris SWD Agreement,

   “plus attorney’s fees.” Judgment [#237] at 2. However, the final judgment does not expressly

   address DMA’s claim for breach of the Harris SWD Agreement—even though the Court ruled in
   favor of DMA on that claim. Mem Op. [#236] at 28.




                                                   3
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 4 of
                                        14




          Because the Court entered declaratory judgment in favor of DMA, DMA now seeks
   attorneys’ fees under Local Bankruptcy Rule 7054. Additionally, DMA moves to amend the

   judgment to specify that Larry Wright and Black Duck are both liable for breach of the Harris SWD

   Agreement. See Mem Op. [#236] at 28; DX4 (Harris SWD Agreement) (stating that Wright
   entered agreement “on behalf of himself and Black Duck Properties, LLC”).

                                            ARGUMENT

   I.     Motion for Attorneys’ Fees

          A.      DMA is entitled to attorneys’ fees under the Federal Declaratory Judgment
                  Act and Texas Civil Practice and Remedies Code § 38.001.
          Under the Federal Declaratory Judgment Act, parties may recover attorneys’ fees if a

   substantive source of state law would allow for recovery of fees in connection with the underlying
   cause of action. Matter of First River Energy, LLC, 986 F.3d 914, 930 (5th Cir. 2021); Century Sur.

   Co. v. Taylor Disposal Operating, Inc., No. A-09-CA-624-LY, 2009 WL 3633903, at *5 (W.D. Tex.

   Oct. 29, 2009).
          State law provides a substantive basis for recovering attorneys’ fees here. Under Texas

   Civil Practice and Remedies Code § 38.001, an award of attorneys’ fees is mandatory when a party

   prevails on a claim in connection with a written contract. TEX. CIV. PRAC. & REM. CODE §
   38.001(8); see also Mid-Continent Cas. Co. v. Petroleum Sols., Inc., No. 4:09-0422, 2017 WL

   6942658, at *3 (S.D. Tex. Sept. 21, 2017) (holding that § 38.001 creates substantive right to

   attorneys’ fees under state law). Section 38.001 applies because DMA prevailed on its declaratory
   judgment and breach-of-contract claims related to the Harris SWD Agreement. See Judgment

   [#237] at 2.

          In this case, Wright, Black Duck, and KrisJenn all contested DMA’s concerning the Harris
   SWD Agreement, and all three parties effectively presented a joint defense at trial. See Wright

   Answer [#188] ¶¶ 166–71; KrisJenn Answer [#189] ¶¶ 166–71; see also KrisJenn & Wright




                                                   4
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 5 of
                                        14




   Proposed Pretrial Order [#216]. DMA thus seeks an award of attorneys’ fees against all three
   defendants.1

           DMA has met all of the requirements to establish entitlement to attorneys’ fees under

   § 38.001. To recover attorneys’ fees under § 38.001, the claimant (1) must be represented by an
   attorney; (2) must present its legal claim to the opposing party; and (3) must not have received the

   amount owed within 30 days after presentation of the claim. TEX. CIV. PRAC. & REM. CODE

   § 38.001. Here, DMA:

                (1) retained attorney representation in December 2018, see PX98, PX77;

                (2) presented its claim on January 23, 2019 and again on February 26, 2019, see
                    PX 81 (demanding payment of amounts owed under Harris SWD
                    Agreement); PX87 (“DMA Properties and Mr. Moore have also note
                    received 50% of the gross monies paid . . . on the [Bigfoot Note] for multiple
                    months, and there is a balance due and owing of at least $30,000.”); and

                (3) did not receive the amounts owed within 30 days of presentation, see Mem.
                    Op. [#236] at 9 (“DMA never received its portion of the September 2018
                    payment or any payment made thereafter.”).

   DMA also prevailed on its related breach of contract claim and recovered $175,143 in damages

   under the Harris SWD Agreement. Judgment [#237] at 2.

           B.       Because DMA’s right to attorneys’ fees arises under § 38.001, the
                    reasonableness of DMA’s request is governed by Texas law.
           As explained above, DMA is entitled to attorneys’ fees under 28 U.S.C. § 2201 because

   DMA has a substantive right to attorneys’ fees under Texas Civil Practice and Remedies Code

   § 38.001. Since DMA’s substantive right to attorneys’ fees arises under Texas law, Texas law
   governs the reasonableness of DMA’s fee request.

           Under Texas law, the starting point for calculating attorneys’ fees is a lodestar analysis,

   under which the court multiplies (a) reasonable hourly rates, and (b) reasonable hours, in order to
   arrive at the “lodestar” figure. Rohrmoos Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469,

   1
    KrisJenn has previously conceded that its series are not entitled to be treated separately because KrisJenn
   failed to follow procedural prerequisites established by Texas law. See Resp. Mot. Sever [#28] at 4.


                                                        5
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 6 of
                                        14




   497–98 (Tex. 2019). The party seeking fees must substantiate its fee request with attorney billing
   records and affidavits reflecting (1) the services performed; (2) who performed the services;

   (3) when the services were performed; (4) the reasonable amount of time required to perform the

   services; and (5) the reasonable hourly rate for each person performing such services. Id. at 497–
   98. DMA has attached its attorney billing records and an accompanying declaration. See Ex. 1 (Fee

   Decl.); Ex. 2 (Billing Records).

          “[T]here is a presumption that the base lodestar calculation . . . reflects the reasonable and
   necessary attorney’s fees that can be shifted to the non-prevailing party.” Id. at 499. Thus, “if a

   fee opponent seeks a reduction, it bears the burden of providing specific evidence to overcome the

   presumptive reasonableness of the base lodestar figure.” Id. at 501.

          C.      DMA requests reasonable fees of $138,590 in connection its
                  breach-of-contract and declaratory claims related to the Harris SWD
                  Agreement.

                  1.      The hourly rates charged by DMA’s counsel are reasonable.
          DMA’s counsel charged the following rates:

               Chris Johns                 $450/hour (14 years of experience)
               Timothy Cleveland           $450/hour (14 years of experience)
               Natalie Wilson              $375/hour (13 years of experience)
               Christie Hebert             $375/hour (6 years of experience)
               Austin Krist                $310/hour (5 years of experience)
               David Johns (paralegal)     $100/hour (8+ years of experience)
               Litigation Clerks           $85/hour

          To support these reasonable rates, Timothy Cleveland has submitted a declaration
   outlining his experience and familiarity with rates in the Western District of Texas and opining

   that these rates are reasonably given the complexity of this matter and the skill and experience of

   the attorneys. See Ex. 2 (Fees Decl.). Tim Cleveland has been practicing law in Texas for over
   fourteen years after graduating from the University of Texas School of Law with honors in 2006;

   Mr. Cleveland was recently recognized in 2021 as a Texas Super Lawyer for Business Litigation,




                                                    6
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 7 of
                                        14




   his first year of eligibility for that designation. Over the past decade, he has regularly practiced in
   the Western District.

           As Mr. Cleveland’s declaration explains, these proposed rates are reasonable and

   customary given the skill and experience of DMA’s attorneys. For example, Chris Johns has been
   practicing law since 2002, when he graduated from the University of Texas School of Law; during

   law school, Mr. Johns served as editor-in-chief of the Texas Law Review, and following graduation,

   he clerked for Judge Phyllis Kravitch of the United States Court of Appeals for the 11th Circuit.
   Mr. Johns has been included in Best Lawyers in America for 2018-2021 and has been named a Texas

   Super Lawyer every year since 2014. Natalie Wilson has been practicing law since 2007, when she

   graduated from University of Hawaii School of Law with honors; upon graduation, Ms. Wilson
   clerked for Justice Simeon Acoba of the Hawaii Supreme Court. Ms. Wilson frequently practices

   in bankruptcy courts in the Western District and has submitted a supplemental declaration

   regarding her fees incurred by her firm. See Ex. 3 (Wilson Decl. & Billing Records). Christie Hebert
   has been practicing law for six years and clerked for Judge Sam Sparks in the Western District of

   Texas for two years after graduating with honors from the University of Texas School of Law. Mr.

   Krist, meanwhile, has been practicing law for five years. Mr. Krist graduated with honors from
   Columbia Law School, where he was a member of the Editorial Board of the Columbia Law Review;

   after graduation, he clerked for Judge Sam Sparks in the United States District Court for the

   Western District of Texas.

                     2.    DMA’s counsel expended a reasonable number of hours in connection
                           with these claims.
           DMA’s counsel also expended a reasonable number of hours litigating with respect to the

   Harris SWD. For ease of reference, DMA has separated out the hours incurred into three

   categories: (1) time spent preparing the interpleader case regarding the note payments, drafting
   pleadings, and moving for summary judgment on the Harris SWD Agreement; (2) time spent

   deposing (and preparing to depose) Larry Wright; (3) time spent preparing for trial; and (4) time

   spent at trial.


                                                     7
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 8 of
                                        14




          DMA includes a portion of its time deposing Wright, preparing for trial, and at trial because
   Wright and KrisJenn’s refusal to allow DMA to withdraw its property from the Panola County

   court registry and their motion for reconsideration at trial forced DMA to fully litigate its claims

   concerning the Harris SWD Agreement. Further, the claims related to the Harris SWD Agreement
   were inherently interrelated with the other claims tried in this case.

                          a.      Initial Case Development, Pleadings, and Summary Judgment
                                  Motion
          DMA’s counsel (and paralegal) spent 157.33 hours in connection with litigation of the

   Harris SWD Agreement through the summary-judgment stage. Specifically, Chris Johns spent
   45 hours, Christie Hebert spent 110 hours, Natalie Wilson spent 11.6 hours, and David Johns spent

   2 hours. Ex. 2 (Billing Records) at 2–7; Ex. 3 (Wilson Decl. & Billing Records) at 19. This time was

   spent communicating with Defendants and Bigfoot trying to resolve the dispute; drafting pleadings
   in an interpleader action filed by Bigfoot; drafting, revising, and arguing a motion for partial

   summary judgment with respect to the Harris SWD Agreement in the underlying interpleader

   case; drafting and revising a second summary judgment motion upon removal to federal court; and
   coordinating disposition of the Harris note payments with Bigfoot. Ex. 2 (Billing Records) at 2–7.

          This was a reasonable amount of time to expend on these issues given the complexity of the

   legal issues raised by the parties’ briefing as well as the vigorous opposition mounted by
   defendants. As a direct result of these efforts, DMA obtained partial summary judgment on its

   claims related to the Harris SWD prior to trial—although KrisJenn later sought to reconsider this

   Court’s ruling on those same claims at trial. See Mem. Op. [#236] at 28.

                          b.      Deposition of Larry Wright
          DMA’s counsel spent 44 hours deposing Defendant Larry Wright and preparing for his

   deposition. Mr. Wright was deposed for two days. Tim Cleveland spent 42.6 hours deposing Mr.

   Wright and preparing for the depositions; Austin Krist spent 1.4 hours preparing for the
   depositions. Ex. 2 (Billing Records) at 8–12.




                                                     8
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 9 of
                                        14




          Although Mr. Wright’s deposition touched on a range of issues, many of those issues were
   inextricably intertwined with the legal and factual issues underlying the Harris SWD claims,

   including Mr. Wright’s foreclosure on the Harris SWD note and other Black Duck assets.

   However, because significant portions of the deposition covered topics related to DMA’s other
   claims, DMA has reduced its fee request with respect to this deposition by 2/3. DMA thus seeks

   to recover 1/3 of the hours incurred with respect to Mr. Wright’s deposition.

                          c.      Trial and Preparation for Trial
          DMA’s counsel seek fees for the following hours preparing for trial (in December 2020)

   and trying this case (in January and February 2021):

                     Tim Cleveland spent 84.8 hours;
                     Chris Johns spent 76.3 hours;
                     Christie Hebert spent 76 hours;
                     Austin Krist spent 86 hours;
                     David Johns spent 26 hours; and
                     Litigation clerks spent 27.2 hours.

   See Ex. 2 (Billing Records) at 13–37.2
          At trial, KrisJenn sought to contest DMA’s claims based on the Harris SWD Agreement,

   and both parties presented extensive testimony regarding Mr. Wright’s attempts to foreclose on

   Black Duck’s assets, including the Bigfoot Note. Additionally, KrisJenn sought to defend against
   the Harris SWD Agreement claims and DMA’s other claims by presenting extremely fact-

   intensive equitable defenses predicated on alleged misconduct by DMA and its principal, Daniel

   Moore. Much of the testimony at trial revolved around those equitable defenses to DMA’s
   claims—including the Harris SWD Agreement claims—and as a result, it is impossible to cleanly

   delineate the time spent on each individual claim. Nevertheless, because substantial portions of the

   testimony at trial did not relate to the Harris SWD claims, DMA has reduced its fee request with
   respect to trial and related preparation by 2/3. DMA thus seeks to recover 1/3 of the hours incurred

   2
     Actually, DMA’s counsel spent substantially more time than this preparing for and trying this case.
   However, because DMA was also representing another client (Longbranch) during the trial, DMA has cut
   its claimed pretrial and trial hours approximately in half.


                                                    9
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 10
                                      of 14




  with respect to trial of this matter, including the Harris SWD claims and the affirmative defenses
  asserted by Wright and KrisJenn.

            D.      Conclusion
            In all, and as shown above, DMA seeks a reasonable award of attorneys’ fees related to

  litigation of its declaratory and breach-of-contract claims arising from the Harris SWD Agreement

  and Wright, Black Duck, and KrisJenn’s affirmative defenses to the same. Multiplying those rates
  by the hours indicated above, DMA calculates the following fee amount:

                                                         Hours
                          Rate      Interpleader       Deposition3      Pretrial/Trial3         Total $
      Chris Johns       $ 450                   45                 0                25.4    $    31,695
      Christie Hebert   $ 375                  110                 0                25.3    $    50,750
      Tim Cleveland     $ 450                    0              14.7                28.3    $    19,320
      Austin Krist      $ 310                    0              0.47                28.7    $     9,031
      David Johns       $ 100                    2                 0                 8.7    $     1,067
      CT Clerk          $    85                  0                 0                  9.1   $        771
      Natalie Wilson    $ 375                 11.6                 0                    0   $     4,350

                                                                       Total Sum:           $   116,984



  DMA respectfully requests the Court award these reasonable attorneys’ fees to DMA.

  II.       Motion to Alter or Amend Judgment
            Under Federal Rule of Civil Procedure 59(e) and Federal Rule of Bankruptcy Procedure

  9023, a party may move to alter or amend a judgment within 14 days of entry of the judgment.
  Here, DMA moves to amend the judgment to directly address DMA’s claim for breach of the

  Harris SWD Agreement. In its opinion, the Court found in favor of DMA on its claim for breach

  of the Harris SWD Agreement and concluded that Black Duck “breached the Harris SWD
  Agreement.” Mem. Op. [#236] at 29. However, Larry Wright—the sole owner of Black Duck and

  3
   As explained above, these claimed hours constitute 1/3 of the total hours incurred on behalf of DMA. For
  example, Tim Cleveland spent 172 hours preparing for and trying this case, but half of those hours were
  incurred on behalf of Longbranch and have been excluded. Of the hours incurred by Mr. Cleveland on behalf
  of DMA, DMA only claims 1/3 of those hours (28.3 hours) in connection with the Harris SWD Agreement
  and Defendants’ related affirmative defenses.


                                                     10
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 11
                                      of 14




  controlling member of KrisJenn—also signed the Harris SWD Agreement in his individual
  capacity. DX4 (Harris SWD Agreement) (signing “on behalf of himself and Black Duck”).

         Because Wright signed the agreement in his individual capacity and then breached the

  agreement by failing to pay DMA its portion of the Bigfoot Note payments, DMA requests the
  Court amend the judgment to specify that Black Duck and Wright are both liable on DMA’s claim

  for breach of the Harris SWD Agreement. This amendment is necessary because, although the

  Court’s judgment recognizes that DMA is entitled to 50% of the Bigfoot Note payments “under
  the terms of the Email Agreement and Harris SWD Agreement,” the judgment does not directly

  explain which parties are liable on DMA’s breach of contract claim. See Judgment [#237] at 2.




                                                 11
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 12
                                      of 14




                                               Respectfully submitted,
                                               /s/ Christopher S. Johns
                                               Christopher S. Johns
                                               State Bar No. 24044849
                                               Christen Mason Hebert
                                               State Bar No. 24099898
                                               JOHNS & COUNSEL PLLC
                                               14101 Highway 290 West, Suite 400A
                                               Austin, Texas 78737
                                               512-399-3150
                                               512-572-8005 fax
                                               cjohns@johnsandcounsel.com
                                               chebert@johnsandcounsel.com

                                               /s/ Timothy Cleveland
                                               Timothy Cleveland
                                               State Bar No. 24055318
                                               Austin Krist
                                               State Bar No. 24106170
                                               CLEVELAND | TERRAZAS PLLC
                                               303 Camp Craft Road, Suite 325
                                               Austin, Texas 78746
                                               (512) 689-8698
                                               tcleveland@clevelandterrazas.com
                                               akrist@clevelandterrazas.com
                                               Natalie F. Wilson
                                               State Bar No. 24076779
                                               LANGLEY & BANACK
                                               745 East Mulberry Avenue, Suite 700
                                               San Antonio, Texas 78212
                                               210-736-6600
                                               210-735-6889 fax
                                               nwilson@langleybanack.com

                                               Attorneys for DMA and Moore




                                       12
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 13
                                      of 14




                                 CERTIFICATE OF CONFERENCE
         I hereby certify that on April 7, 2021, I contacted counsel for Wright, Black Duck, and
  KrisJenn to confer regarding the reasonable rates and hours incurred (stated above) and to
  determine whether opposing counsel opposed this motion. Opposing counsel stated that they
  opposed any claimed hourly rate and any claimed fees.

                                                          /s/ Austin H. Krist
                                                          Austin H. Krist




                                               13
20-05027-rbk Doc#240 Filed 04/07/21 Entered 04/07/21 19:50:23 Main Document Pg 14
                                      of 14




                                      CERTIFICATE OF SERVICE
         I hereby certify that on April 7, 2021 a true and correct copy of the foregoing document was
  transmitted to each of the parties via the Court’s electronic transmission facilities and/or via
  electronic mail as noted below. For those parties not registered to receive electronic service, a true
  and correct copy of the foregoing document was served by United States Mail, first class, postage
  prepaid, at the address noted below.
     Ronald J. Smeberg                                   Michael Black
     Charles John Muller, IV                             BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                                750 Rittiman Road
     111 W. Sunset                                       San Antonio, TX 78209
     San Antonio, TX 78209                               mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                             Jeffery Duke
                                                         DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC, Krisjenn           22310 Grand Corner Drive, Suite 110
     Ranch, LLC, Series Uvalde Ranch,                    Katy, TX 77494
     KrisJenn Ranch, LLC, Series Pipeline Row            jduke@dbmmlaw.com

                                                         Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                   Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                          Austin, Texas 78701
     ron@smeberg.com                                     shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC              United States Trustee
     William P Germany                                   John Terrill
     BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                                 Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                             /s/ Christopher S. Johns
                                                             Christopher S. Johns



                                                   14
